

 
 
ASSET PURCHASE AGREEMENT


by and between




RADIANT LOGISTICS GLOBAL SERVICES, INC.


and


MASS FINANCIAL CORP




May 21, 2007
 
 
 

--------------------------------------------------------------------------------



TABLE OF CONTENTS
 

     
Page
       
ARTICLE 1
 
CERTAIN DEFINITIONS
2
       
ARTICLE 2
 
TRANSFER OF ASSETS; MANAGEMENT SERVICES AGREEMENT; CLOSING
2
2.1
 
Purchased Assets
2
2.2
 
Excluded Assets
3
2.3
 
Assignment
3
2.4
 
Management Services Agreement
3
2.5
 
Closing
3
       
ARTICLE 3
 
PURCHASE PRICE
3
3.1
 
Purchase Price for Purchased Assets
3
3.2
 
Taxes
5
       
ARTICLE 4
 
NO ASSUMPTION OF LIABILITIES
5
4.1
 
No Assumption of Liabilities
5
       
ARTICLE 5
 
CLOSING
5
5.1
 
Deliveries by Seller
5
5.2
 
Payment by Buyer
6
       
ARTICLE 6
 
REPRESENTATIONS AND WARRANTIES OF SELLER
6
6.1
 
Organization, Good Standing and Power
6
6.2
 
Authorization of Agreement and Enforceability
6
6.3
 
No Violation; Consents
6
6.4
 
Title to Purchased Assets; Absence of Encumbrances
7
6.5
 
Value of Purchased Assets; Sufficiency of Purchase Price
7
6.6
 
No Representation or Warranty Regarding Automotive Business
7
6.7
 
Legal Proceedings
7
6.8
 
No Fraudulent Conveyance
7
6.9
 
Operation of Automotive Business
8
6.10
 
Purchased Assets Under the UCC
8
       
ARTICLE 7
 
REPRESENTATIONS AND WARRANTIES OF BUYER
8
7.1
 
Organization, Good Standing, Power
8
7.2
 
Authorization of Agreement and Enforceability
8
7.3
 
No Violations; Consents
8
7.4
 
Non Reliance on Any Representation or Warranty Regarding Automotive Business
9
7.5
 
Completeness and Accuracy
9
       
ARTICLE 8
 
COVENANTS
9
8.1
 
Application of Purchase Price
9
8.2
 
Confidentiality
9
8.3
 
Best Efforts; Court Approval
9
8.4
 
Further Assurances; Credit Bid
10
8.5
 
Non Solicitation Agreement
10

 
i

--------------------------------------------------------------------------------




ARTICLE 9
 
CONDITIONS TO CLOSING
10
9.1
 
Conditions Precedent to Buyer’s Obligation to Close
10
9.2
 
Conditions Precedent to Seller’s Obligation to Close
11
9.3
 
Conditions Precedent to the Parties’ Obligation to Close
11
       
ARTICLE 10
 
SURVIVAL; INDEMNIFICATION
11
10.1
 
Survival
11
10.2
 
Indemnification by Seller
12
10.3
 
Indemnification by Buyer
12
10.4
 
Third Party Claims
12
10.5
 
Other Remedies
12
       
ARTICLE 11
 
TERMINATION
13
11.1
 
Termination Events
13
11.2
 
Effect of Termination
13
       
ARTICLE 12
 
GENERAL
14
12.1
 
Expenses
14
12.2
 
Publicity
14
12.3
 
Waivers
14
12.4
 
Binding Effect; Benefits
14
12.5
 
Notices
14
12.6
 
Entire Agreement
15
12.7
 
Counterparts
15
12.8
 
Headings
15
12.9
 
Construction
16
12.10
 
Governing Law and Choice of Forum
16
12.11
 
Cooperation
16
12.12
 
Severability
16



EXHIBITS:



Exhibit A.
Definitions

Exhibit B.
Transaction Reliance Agreement

Exhibit C.
Management Services Agreement



ii

--------------------------------------------------------------------------------



ASSET PURCHASE AGREEMENT


ASSET PURCHASE AGREEMENT dated this 21st day of May, 2007 by and between MASS
FINANCIAL CORP., a Barbados corporation (the “Seller”), and RADIANT LOGISTICS
GLOBAL SERVICES, INC., a Delaware corporation (the “Buyer”).
 
RECITALS
 
WHEREAS, Laurus Master Fund Limited extended loans to Stonepath Group, Inc., a
Delaware corporation (“Stonepath”) and certain subsidiaries of Stonepath,
including, among others, United American Freight Services, Inc., a Michigan
corporation (“UAFS”), and Stonepath Logistics Domestic Services, Inc., a
Delaware corporation (“SLDS” and, together with UAFS, the “Subs”), as evidenced
by various loan documents, including without limitation, that certain Secured
Convertible Minimum Borrowing Note dated as of August 31, 2005 in the original
principal amount of $10,000,000 (the “Convertible Note”), that certain Secured
Revolving Note dated as of August 31, 2005 in the original principal amount of
$25,000,000 (the “Revolving Note” and together with the “Convertible Note”, the
“Notes”), that certain Security Agreement dated as of August 31, 2005 in favor
of Laurus Master Fund Limited (the “Security Agreement” and together with the
Notes, the “Loan Documents”), all of which were assigned to Seller pursuant to
an Assignment of Loans, Liens and Loan Documents dated as of February 9, 2007;
 
WHEREAS, pursuant to the Loan Documents Seller has a perfected first priority
security interest in certain assets of Stonepath and the Subs to secure the
prompt payment, performance and discharge in full of all of the Stonepath and
the Subs’ obligations under the Loan Documents;
 
WHEREAS, in each of the transactions contemplated in the Asset Purchase
Agreement, Seller is acting pursuant to Seller’s foreclosure on the assets of
the Subs in a manner that is consistent with Seller’s and such Subs’ rights and
duties, including those under the Uniform Commercial Code;
 
WHEREAS, Stonepath and the Subs defaulted in under various provisions of the
Loan Documents and any and all applicable cure periods have expired and various
events of default exist thereunder;
 
WHEREAS, as a result of the various defaults under the Loan Documents, Seller
has declared all obligations of Stonepath and the Subs under the Loan Documents
immediately due and owing and Stonepath and the Subs have not paid such
obligations to Seller;
 
WHEREAS, as of April 17, 2007, Seller has taken possession of certain assets
formerly used by the Subs in the operation of UAFS (the “Automotive Business”),
for disposition by Seller as a secured party under the Uniform Commercial Code
as in effect under applicable law (the “UCC”);
 
WHEREAS, Buyer is in the business of providing freight forwarding and
transportation logistics services; and
 
1

--------------------------------------------------------------------------------


 
WHEREAS, Buyer desires to acquire from Seller, and Seller desires to transfer to
Buyer, certain of the assets used in the Automotive Business, all of which are
identified as “Collateral” in the Loan Documents all upon the terms and
conditions of this Agreement.
 
NOW, THEREFORE, in consideration of the mutual agreements, covenants,
representations and warranties contained herein, and in reliance thereon, Buyer
and Seller, intending to be legally bound, hereby agree as follows:
 
ARTICLE 1
 
CERTAIN DEFINITIONS
 
As used herein, the terms set forth in Exhibit A shall have the meanings set
forth therein.
 
ARTICLE 2
 
TRANSFER OF ASSETS; MANAGEMENT SERVICES AGREEMENT; CLOSING
 
2.1 Purchased Assets. Subject to the terms and conditions of this Agreement, and
based upon the representations and warranties contained in this Agreement, at
the Closing, Seller shall sell and convey to Buyer, free and clear of all
Encumbrances, and Buyer shall purchase from Seller, all of Seller’s right, title
and interest in and to the assets identified in this Section 2.1 (collectively,
the “Purchased Assets”), including, the following: 
 
(a) all tangible personal property used or usable in the Automotive Business,
including, without limitation, office furniture and office equipment, fixtures,
machinery, tooling and trade equipment, parts and supplies, vehicles, computers,
computer peripherals (the “Tangible Personal Property”);
 
(b) exclusive rights to all of the Intellectual Property used or usable
exclusively in the operation of the Automotive Business and non-exclusive rights
to any other Intellectual Property used in the operations of the Automotive
Business (the “IP Rights”);
 
(c) exclusive rights to all customer and other contracts and agreements,
telephone numbers (including voice, fax and pager numbers), and general business
records and data relating to the Automotive Business and the Purchased Assets,
including, but not limited to, all books, records, and documentation, whether in
written or electronic form, including, but not limited to, all operating data
and record, financial ledgers, journals, books of original entry, accounting
files and workpapers, all customer files and records, billing records,
accounting and other files regarding identification of motor carriers, shipping
lines and air carriers, and purchased transportation and other files, to the
extent any of the foregoing are used or usable exclusively in the Automotive
Business and relate to the Purchased Assets and non-exclusive rights to any
other such customer and other contracts and agreements and other files used in
the Automotive Business and relating to the Purchased Assets and (the “Books and
Records”);
 
(d) all licenses, permits, franchises, approvals, authorizations, consents or
orders of, or filings with, any governmental authority, whether foreign,
federal, state or local, necessary or desirable for the current conduct or
operation of the Automotive Business or ownership of the Assets, including, but
not limited to, motor carrier operating authorities, SCAC Codes used or usable
in the Automotive Business (the “Permits”);
 
2

--------------------------------------------------------------------------------


 
(e) all facilities, equipment, truck, software and other leases, to the extent
Buyer wishes to assume such leases (the “Assigned Leases”); and
 
(f) customer lists, sales data, catalogs, brochures, suppliers, mailing lists,
art work, photographs and advertising material that relate to the Automotive
Business, in electronic form (the “Sales Materials” and together with the
Tangible Personal Property, IP Rights, Books and Records, Permits and Assigned
Leases, the “Purchased Assets”).
 
2.2 Excluded Assets. The term Purchased Assets specifically excludes any
accounts receivable generated by UAFS prior to the Effective Date, any
inter-company balances between UAFS and Stonepath or UAFS and the Subs, and any
other assets not specifically included in Section 2.1. 
 
2.3 Assignment. Without limiting the foregoing, Seller hereby assigns to Buyer
all and any rights which have been assigned or transferred to Seller in
connection with the Purchased Assets, whether under the Loan Documents or
otherwise, including under any collateral assignments or arising out of any
consent or waiver of any Person with which Stonepath or the Subs does or has
done business.
 
2.4 Management Services Agreement. Concurrent with the execution and delivery of
this Agreement, Buyer and Seller shall execute and deliver the Management
Services Agreement in the form attached hereto as Exhibit C (the “Management
Services Agreement”).
 
2.5 Closing. The closing of the purchase and sale of the Purchased Assets (the
“Closing”) shall take place at offices of Buyer’s counsel, Fox Rothschild LLP,
997 Lenox Drive, Lawrenceville NJ 08750, or such other location as the parties
may agree, as soon as practicable after satisfaction or waiver of all conditions
precedent set forth in Article 9 of this Agreement (the date on which such
Closing shall occur, the “Closing Date”). The conveyance of the Purchased Assets
shall be effective as of 7:00 a.m., Eastern Daylight Savings Time on the Closing
Date (the “Effective Time”). 
 
ARTICLE 3
 
PURCHASE PRICE
 
3.1 Purchase Price for Purchased Assets. 
 
(a) The purchase price for the Purchased Assets (the “Purchase Price”) shall be
Two Million Seven Hundred Fifty Thousand Dollars ($2,750,000).
 
(b) Buyer shall pay the Purchase Price to the Seller as follows:
 
(i) One Hundred Thousand Dollars ($100,000) (the “First Payment”) shall be paid
by wire transfer of immediately available funds to the Seller on the Effective
Date. These funds will be held in an interest bearing trust account with
Williams Kastner & Gibbs, PLLC and refundable (plus accrued interest) to Buyer
should the transaction contemplated by this Agreement fail to close;
 
3

--------------------------------------------------------------------------------


 
(ii) One Hundred Fifty Thousand Dollars ($150,000) (the “Second Payment”) shall
be paid by immediately available funds to the Seller at Closing: and
 
(iii) Up to Two Million Five Hundred Thousand Dollars ($2,500,000) (the
“Earn-Out Amount”) which shall be paid based on the Earnings Before Interest,
Taxes, Depreciation, and Amortization of Buyer generated by the Automotive
Services Division of the Buyer in which Buyer uses the Purchased Assets
(“Post-Closing EBITDA”). Buyer shall pay to Seller the Earn-Out Amount in annual
installments (each such installment, an “Earn-Out Payment”) each equal to 25% of
the cumulative Post-Closing EBITDA for all completed fiscal years after the
Closing (reduced to the extent of any negative Post-Closing EBITDA for any one
or more such fiscal years), with the first year commencing at Closing and ending
June 30, 2008, less the cumulative amount of all prior Earn-Out Payments made to
Seller. The Earn-Out Payments shall be due and made on or before September 30 of
each year (each an “Earn-Out Payment Date”) until the entire Earn-Out Amount is
paid in full. The first Earn-Out Payment shall be due and made September 30,
2008. For the purpose of calculating the Earn-Out Payments, to be paid by Buyer
to Seller, the Earn-Out Payment due to Seller shall first be reduced by any
indemnification claims of Buyer under this Agreement in the current fiscal year,
and then by any indemnification claims of Buyer in any prior fiscal year.
 
(iv) For the purpose of this Agreement, Post-Closing EBITDA shall be determined
based upon the separate financial statements of the Buyer’s Automotive Services
Division (which Division shall consist solely of operations previously operated
by UAFS), as determined under GAAP, as adjusted and calculated pursuant to the
following provisions:
 
A. The Post-Closing EBITDA of the Buyer’s Automotive Services Division shall be
derived from the audited consolidated financial statements of Radiant Logistics,
Inc. for each of the years in the Earn-Out period;
 
B. Any overhead, management or other indirect charges which might otherwise be
charged by the Buyer or any of its affiliates against the Buyer’s Automotive
Services Division shall be limited to two percent (2%) of the annual gross
revenues of the Buyer’s Automotive Services Division plus any direct costs of
the Buyer’s Automotive Services Division which are otherwise paid or incurred by
the Buyer or any affiliate of the Buyer on behalf of the Buyer’s Automotive
Services Division;
 
C. Notwithstanding the characterization of such items under GAAP, the
Post-Closing EBITDA of Buyer’s Automotive Services Division shall include as a
permitted expense and charge against income, all liabilities, losses, costs,
expenses and claims incurred by Buyer as a result of, or arising in connection
with, this Agreement, the acquisition and use of the Purchased Assets, or the
transactions associated with this Agreement, excluding for this purpose, legal
and accounting fees incurred in connection with this Agreement.
 
(v) Without the prior written consent of Seller, Buyer shall not merge its
Automotive Services Division into any other division of Buyer or any of its
affiliates, shall not sell or dispose of any of the assets of the Automotive
Services Division outside the ordinary course or do anything else that would
cause the results of the EBITDA calculations for the Buyer’s Automotive Services
Division as set forth in this Agreement to be altered in any material way for so
long as any portion of the Earn-Out Amount remains unpaid; and
 
4

--------------------------------------------------------------------------------


 
(vi) Each Earn-Out Payment shall be accompanied by a written statement of the
calculation of each Earn-Out Payment, and Seller shall, upon ten business days
notice, have access to the accounting records of Buyer during normal business
hours for the purpose of independent verification of the calculation of each
Earn-out Payment. Seller may challenge the calculation of any Earn-Out Payment
by delivering to Buyer a written notice describing in detail its objections to
the payment, within sixty (60) days of the receipt of such payment.
 
(c) The Earn-Out Amount may be reduced in the manner, and by that amount set
forth in Schedule 3.1(c).
 
3.2 Taxes. The Seller shall bear and be responsible for the payment of all
Taxes, if any, that are imposed by any government or political subdivision
thereof and that are payable or arise as a result of the transfer of the
Purchased Assets, notwithstanding the Party upon which such Taxes are actually
imposed. Buyer shall furnish to Seller properly completed exemption, resale or
similar certificates, to the extent that such certificates are required by law,
for any Taxes from which Buyer claims to be exempt.
 
ARTICLE 4
 
NO ASSUMPTION OF LIABILITIES
 
4.1 No Assumption of Liabilities. Seller shall transfer the Purchased Assets to
Buyer free and clear of all Encumbrances and Buyer shall not, by virtue of its
purchase of the Purchased Assets or otherwise, assume or become responsible for
any Liabilities of Seller, or any other Person.
 
ARTICLE 5
 
CLOSING
 
5.1 Deliveries by Seller. At the Closing, Seller shall execute and deliver the
following:
 
(a) An instrument of assignment, in form and substance satisfactory to Buyer,
assigning all of Seller’s interests in trademarks, service marks and licenses
which are included in the Intellectual Property;
 
(b) A general bill of sale and assignment in form and substance satisfactory to
Buyer, transferring to Buyer all of Seller’s right, title, and interest in the
Purchased Assets not covered by the assignments referred to in subsection (a) of
this Section 5.1;
 
5

--------------------------------------------------------------------------------


 
(c) Opinion of counsel to Seller in form and substance reasonably acceptable to
Buyer; and
 
(d) Such additional instruments of conveyance and transfer as Buyer may
reasonably request in order to more effectively vest in Buyer the Purchased
Assets.
 
5.2 Payment by Buyer. At the Closing, Buyer shall execute and/or deliver the
following:
 
(a) Pay to Seller the Second Payment payable at the Closing pursuant to Section
3.1(b)(ii);
 
(b) Any tax exemption, resale or similar certificates; and
 
(c) Opinion of counsel to Buyer in form and substance reasonably acceptable to
Seller.
 
ARTICLE 6
 
REPRESENTATIONS AND WARRANTIES OF SELLER 
 
To induce Buyer to enter into this Agreement, Seller hereby makes the following
representations and warranties to Buyer.
 
6.1 Organization, Good Standing and Power. Seller is a corporation duly
incorporated, validly existing and in good standing under the laws of its
jurisdiction of incorporation, and has all requisite corporate power and
authority to own the Purchased Assets and to execute and deliver this Agreement,
to consummate the transactions contemplated hereby and to perform all the
obligations to be performed by it pursuant to this Agreement.
 
6.2 Authorization of Agreement and Enforceability. Seller has taken all
necessary corporate action to authorize the execution and delivery of this
Agreement, the performance by it of all terms and conditions hereof to be
performed by it and the consummation of the transactions contemplated hereby.
This Agreement constitutes a legal, valid and binding obligation of Seller,
enforceable in accordance with its terms.
 
6.3 No Violation; Consents. The execution and delivery by Seller of this
Agreement, and as of Closing, the performance and consummation of the
transactions contemplated hereby and thereby will not (with or without the
giving of notice or the lapse of time, or both) (i) violate any provision of the
certificate of incorporation or bylaws of Seller, (ii) violate, or, require any
consent, authorization or approval of, or exemption by, or filing under any
provision of any law, statute, rule or regulation to which Seller or the
Purchased Assets are subject, (iii) violate any judgment, order, writ or decree
of any court applicable to Seller or the Purchased Assets, (iv) conflict with,
result in a breach of, constitute a default under, or accelerate or permit the
acceleration of the performance required by, or require any consent,
authorization or approval under any contract, agreement or instrument to which
Seller is a party or any of the Purchased Assets is bound or (v) result in the
creation or imposition of any Encumbrance upon the Purchased Assets.
 
6

--------------------------------------------------------------------------------


 
6.4 Title to Purchased Assets; Absence of Encumbrances. Seller is the holder of
the Notes, party to the Security Agreement and has all of the rights and
obligations of the “Holder” or “Laurus” under the Loan Documents. The
outstanding amount due from Stonepath and the Subs to Seller under the Notes is
approximately Five Million Nine Hundred Thousand Dollars ($5,900,000). An event
of default has occurred under the Notes, due to, among other reasons, the
failure to make timely repayments of amounts due under the Notes. Under the Loan
Documents, Seller has a perfected first priority security interest in the
Purchased Assets. As of April 17, 2007 Seller foreclosed upon the Purchased
Assets, Stonepath, the Subs have surrendered them to Seller, the Seller has
taken possession of the Purchased Assets, and Stonepath and the Subs have not
objected to Seller’s exercise of its rights and remedies as a secured creditor
under the Loan Documents and under the Uniform Commercial Code as enacted in the
States of Delaware, Washington and Michigan, as applicable (“UCC”) or the sale
of the Purchased Assets. The sale of the Purchased Assets constitutes Seller’s
disposition of the Purchased Assets consistent with its rights and remedies
under the UCC and the Loan Documents. As a result of the forgoing, Seller has
good, marketable and transferable title to all of the Purchased Assets free and
clear of any Encumbrances and will transfer to Buyer at the Closing good,
marketable and indefeasible title to all of the Purchased Assets, free and clear
of all Encumbrances. 
 
6.5 Value of Purchased Assets; Sufficiency of Purchase Price. The value of the
Purchased Assets is substantially less than the outstanding amount due from
Stonepath and the Subs to Seller under the Notes. Seller has solicited and
received indications of interest and offers for the Purchased Assets from other
interested Persons. The Purchase Price represents the highest and best offer for
the Purchased Assets received by Seller and represents sufficient, fair and
adequate consideration for the Purchased Assets.
 
6.6 No Representation or Warranty Regarding Automotive Business. Seller makes no
representation or warranty of any kind regarding the past, present or future
operations, financial performance or prospects of the Automotive Business.
 
6.7 Legal Proceedings. Except for that certain action captioned In re: Stonepath
Group, Inc. pending in the United States Bankruptcy Court for the District of
Delaware (Case No. 07-10634), there is no claim, action, suit, proceeding,
investigation or inquiry pending before any federal, state or other court or
governmental or administrative agency or threatened against Seller or to
Seller’s knowledge, related to any of the Purchased Assets or relating to the
transactions contemplated by this Agreement, nor does Seller have any knowledge
of any basis for any such claim, action, suit, proceeding, investigation, or
inquiry. Seller is not a party to or subject to the provisions of any judgment,
order, writ, injunction, decree or award of any court, arbitrator or
governmental, regulatory or administrative official, body or authority that
relates to the Purchased Assets that might affect the transactions contemplated
by this Agreement.
 
6.8 No Fraudulent Conveyance. Seller is entering into this Agreement and the
transactions contemplated hereby without the intent to hinder, delay, or defraud
any creditor of Seller or Stonepath or the Subs. This Agreement provides for the
receipt by Seller of reasonably equivalent value for the Purchased Assets.
Seller is, after giving effect to the transactions contemplated hereby, solvent,
able to pay its debts as they become due, has capital sufficient to carry on its
business, now owns property having a value both at fair valuation and at present
fair saleable value greater than the amount required to pay its debts, and will
not be rendered insolvent by the execution and delivery of this Agreement or by
completion of the transactions contemplated hereby. Even after payment of the
full Purchase Price, Seller will still be owed money from Stonepath and the Subs
under the Loan Documents. 
 
7

--------------------------------------------------------------------------------


 
6.9 Operation of Automotive Business. From and after April 17, 2007 (the date on
which Seller took possession of the Purchased Assets as a secured party), Seller
has operated the Automotive Business as secured party in possession of its
collateral pending disposition or sale thereof as a secured party under the UCC.
 
6.10 Purchased Assets Under the UCC. Seller has obtained all right, title and
interest in and to the Purchased Assets through the exercise of rights under and
in accordance with applicable law, including without limitation, Part 6 of
Article 9 of the UCC. None of the Subs, nor their creditors has a valid claim to
rights in the Purchased Assets or the proceeds of their disposition, except to
the extent of any rights as to the application of such proceeds in accordance
with such Part 6 of Article 9 of the UCC. 
 
ARTICLE 7
 
REPRESENTATIONS AND WARRANTIES OF BUYER
 
To induce Seller to enter into this Agreement, Buyer hereby makes, as of the
date hereof and as of the Closing Date, the following representations and
warranties to Seller.
 
7.1 Organization, Good Standing, Power. Buyer is a corporation duly
incorporated, validly existing and in good standing under the laws of its
jurisdiction of incorporation and has all requisite corporate power and
authority to own the Purchased Assets and to execute and deliver this Agreement,
to consummate the transactions contemplated hereby and to perform all the
obligations to be performed by it pursuant to this Agreement.
 
7.2 Authorization of Agreement and Enforceability. Buyer has taken all necessary
corporate action to authorize the execution and delivery of this Agreement, the
performance by it of all terms and conditions hereof to be performed by it and
the consummation of the transactions contemplated hereby. This Agreement
constitutes a legal, valid and binding obligation of Buyer, enforceable in
accordance with its terms.
 
7.3 No Violations; Consents. The execution, delivery and performance by Buyer of
this Agreement and the consummation of the transactions contemplated hereby will
not (with or without the giving of notice or the lapse of time, or both) (i)
violate any provision of the articles of incorporation or bylaws of Buyer, (ii)
violate or require any consent, authorization or approval of, or exemption by,
or filing under any provision of any law, statute, rule or regulation to which
Buyer is subject, (iii) violate any judgment, order, writ or decree of any court
applicable to Buyer, (iv) conflict with, result in a breach of, constitute a
default under, or accelerate or permit the acceleration of the performance
required by, or require any consent, authorization or approval under any
contract, agreement or instrument to which Buyer is a party or any of its assets
is bound or (v) result in the creation or imposition of any Encumbrance upon its
assets, other than upon the Purchase Assets.
 
8

--------------------------------------------------------------------------------


 
7.4 Non Reliance on Any Representation or Warranty Regarding Automotive
Business. Buyer understands and acknowledges that Seller is not making any
representation or warranty of any kind regarding the past, present or future
operations, financial performance or prospects of the Automotive Business. Buyer
further understands and acknowledges that certain of the key employees of
Stonepath UAFS or SLDS, who have worked in the Automotive Business have either
resigned or been terminated from such positions and that the largest customer
constituting approximately fifty percent (50%) of the Automotive Business, has
not renewed its contract for continued services.
 
7.5 Completeness and Accuracy. All information set forth on any Schedule hereto
provided by Buyer is true, correct, and complete. No representation or warranty
of Buyer contained in this Agreement contains or will contain any untrue
statement of a material fact, or omits or will omit to state any material fact
necessary to make the statements made therein not misleading. 
 
ARTICLE 8
 
COVENANTS
 
8.1 Application of Purchase Price. Seller shall apply the Purchase Price,
including the Earn-Out Amount, received hereunder against payment of the
outstanding obligations of Stonepath and the Subs to Seller under the Loan
Documents in accordance with applicable law, including Section 9-615 of the UCC.
 
8.2 Confidentiality. Buyer acknowledges that information concerning the matters
that are the subject matter of this Agreement may constitute material non-public
information under United States federal securities laws, and that United States
federal securities laws prohibit any person who has received material non-public
information relating to the Buyer from purchasing or selling securities of the
Buyer, or from communicating such information to any person under circumstances
in which it is reasonably foreseeable that such person is likely to purchase or
sell securities of the Buyer. Accordingly, until such time as any such
non-public information has been adequately disseminated to the public, Seller
shall not purchase or sell any securities of the Buyer, or communicate such
information to any other person. On and after the Closing Date, Seller will not,
except as may be required by law, rule, regulation, or court order or as may be
required for complete filing of tax and administrative documents:
 
(a) disclose the existence or contents of this Agreement to any Person other
than Stonepath or the Subs or Seller’s financial and legal advisors for the sole
purpose of evaluating the Agreement; or
 
(b) directly or indirectly, make any statements, public announcements or release
to trade publications or the press with respect to the subject matter of this
Agreement.
 
9

--------------------------------------------------------------------------------


 
8.3 Best Efforts; Court Approval. From and after the date hereof, Seller and
Buyer shall use their respective best efforts to obtain all consents or
approvals necessary to bring about the satisfaction of the conditions required
to be performed, fulfilled or complied with by them pursuant to this Agreement
and to take or cause to be taken all action, and to do or cause to be done all
things, necessary, proper or advisable under applicable laws to consummate and
make effective the transactions contemplated by this Agreement as expeditiously
as practicable. This shall include but not be limited to, all actions necessary
or desirable to obtain a final order (which has either not been appealed or is
no longer subject to appeal and is in full force and effect) of the United
States Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”) in
the pending involuntary proceeding against Stonepath Group, Inc., which grants
Seller relief from the automatic stay so as to proceed with the foreclosure on
and disposition of the Purchased Assets, which final order shall be in form and
substance acceptable to Buyer and its counsel (the “Relief From Stay Order”).
 
8.4 Further Assurances; Credit Bid. From and after the date hereof, Seller shall
execute, acknowledge and deliver to Buyer, without further consideration, all
such further assignments, conveyances, endorsements, deeds, special powers of
attorney, consents and other documents, as Buyer may reasonably request to
transfer to and vest in Buyer, and protect its rights, title and interest in,
all the Purchased Assets and otherwise to consummate the transactions
contemplated by this Agreement. In furtherance of this obligation, and to insure
to the best extent possible that this Agreement and the Management Services
Agreement and the transactions contemplated hereby are successfully concluded,
in the event that any bidding or similar process is undertaken with respect to
the Purchased Assets, Seller shall credit bid for the Purchased Assets up to the
amount of its outstanding debt then due under the Notes. 
 
8.5 Non Solicitation Agreement. For a period of three (3) years after the
Closing Date, Seller shall not, directly or indirectly:
 
(a) solicit the business of any Person who has done business with UAFS within
the twelve (12) months prior to the Effective Date (“Customer”) for the purpose
of causing, inducing or attempting to cause or induce any Customer to desert,
terminate, limit or in any manner modify its business relationship with Buyer,
Radiant Logistics Partners, LLC, a Delaware limited liability company (“RLP”),
or Airgroup Corporation, a Washington corporation (“AGC”) Radiant Logistics,
Inc. or in any way interfere with its relationship with Buyer, RLP, Radiant
Logistics, Inc. or AGC; or
 
(b) hire, retain or attempt to hire or retain any employee or independent
contractor of Buyer or in any way interfere with the relationship between Buyer
and any of its employees or independent contractors.
 
ARTICLE 9
 
CONDITIONS TO CLOSING
 
9.1 Conditions Precedent to Buyer’s Obligation to Close.
 
(a) All of Seller’s representations and warranties in this Agreement (considered
collectively), and each of these representations and warranties (considered
individually), shall have been accurate in all material respects as of the date
of this Agreement, and shall be accurate in all material respects as of the time
of the Closing as if then made.
 
10

--------------------------------------------------------------------------------


 
(b) All of the covenants and obligations that Seller is required to perform or
to comply with pursuant to this Agreement at or prior to the Closing (considered
collectively), and each of these covenants and obligations (considered
individually), shall have been duly performed and complied with in all material
respects.
 
(c) Buyer’s receipt on or before the Closing of a Transaction Reliance Agreement
in the general format as set forth on Exhibit B attached hereto, or as otherwise
acceptable to Buyer.
 
9.2 Conditions Precedent to Seller’s Obligation to Close.
 
(a) All of Buyer’s representations and warranties in this Agreement (considered
collectively), and each of these representations and warranties (considered
individually), shall have been accurate in all material respects as of the date
of this Agreement, and shall be accurate in all material respects as of the time
of the Closing as if then made.
 
(b) All of the covenants and obligations that Buyer is required to perform or to
comply with pursuant to this Agreement at or prior to the Closing (considered
collectively), and each of these covenants and obligations (considered
individually), shall have been duly performed and complied with in all material
respects
 
9.3 Conditions Precedent to the Parties’ Obligation to Close.
 
(a) The parties shall have obtained the Relief From Stay Order in accordance
with Section 8.3 of this Agreement or the presently pending involuntary
proceeding against Stonepath shall otherwise have been dismissed.
 
(b) Since the date of this Agreement, there shall not have been commenced and be
then pending or threatened in writing against Buyer or Seller any claim or
proceeding (a) involving any challenge to, or seeking damages or other relief in
connection with, any of the transactions contemplated hereby or (b) that may
have the effect of preventing, delaying, making illegal, imposing limitations or
conditions on or otherwise interfering with any of the transactions contemplated
hereby.
 
ARTICLE 10
 
SURVIVAL; INDEMNIFICATION
 
10.1 Survival. The representations and warranties of the Parties contained in
this Agreement or in any certificate or other writing delivered pursuant hereto
or in connection herewith shall survive the Closing until the second anniversary
of the Closing Date. Notwithstanding the immediately preceding sentence, any
representation or warranty in respect of which indemnity may be sought under
this Agreement shall survive the time it would otherwise expire if written
notice of the inaccuracy or breach thereof giving rise to such right of
indemnity shall have been given to the Party against whom such indemnity may be
sought prior to such time. All covenants and agreements of the Parties contained
in this Agreement shall survive the Closing indefinitely.
 
11

--------------------------------------------------------------------------------


 
10.2 Indemnification by Seller. Seller shall indemnify, defend, and hold
harmless Buyer and its officers, directors and employees (each a “Buyer
Indemnified Party”) against any and all liabilities, damages, and losses,
punitive damages, and all costs and expenses, including, without limitation,
attorneys’ and consultants’ fees and expenses (“Damages”) incurred or suffered
as a result of or arising out of (i) any action taken by Seller relative to the
Purchased Assets between April 17, 2007 and the Effective Date, (ii) the
inaccuracy of any representation or warranty made by Seller in this Agreement or
in any certificate or other writing delivered by Seller pursuant hereto or in
connection herewith, (iii) the breach of any covenant or agreement made or to be
performed by Seller pursuant to this Agreement, or (iv) any claim by any Person
seeking to cause or require any Buyer Indemnified Party to pay or perform, any
liability or obligation of, or any claim against Seller. 
 
10.3 Indemnification by Buyer. Buyer shall indemnify, defend, and hold harmless
Seller and officers, directors and employees (each a “Seller Indemnified Party”)
against Damages incurred or suffered as a result of or arising out of (i) the
inaccuracy of any representation or warranty made by Buyer in this Agreement or
in any certificate or other writing delivered by Buyer pursuant hereto or in
connection herewith, or (ii) the breach of any covenant or agreement made or to
be performed by Buyer pursuant to this Agreement.
 
10.4 Third Party Claims. Promptly after an indemnified party has received notice
of or has knowledge of any claim by a person not a party to this Agreement
(“Third Person”) or the commencement of any action or proceeding by a Third
Person, such indemnified party shall, as a condition precedent to a claim with
respect thereto being made against an indemnifying party, give the indemnifying
party written notice of such claim or the commencement of such action or
proceeding within thirty (30) days of acquiring knowledge of such claim, action
or proceeding provided, however, that the failure to give such notice will not
relieve such indemnifying party from liability under this Article with respect
to such claim, action or proceeding, except to the extent that the indemnifying
party has been actually prejudiced as a result of such failure. The indemnifying
party (at its own expense) shall have the right and shall be given the
opportunity to associate with the indemnified party in the defense of such
claim, suit or proceedings, provided that counsel for the indemnified party
shall act as lead counsel in all matters pertaining to the defense or settlement
of such claims, suit or proceedings. The indemnified party shall not, except at
its own cost, make any settlement with respect to any such claim, suit or
proceeding without the prior consent of the indemnifying party, which consent
shall not be unreasonably withheld or delayed. It is understood and agreed that
in situations where failure of the indemnifying party to settle a claim
expeditiously could have an adverse effect on the indemnified party, the failure
of the indemnifying party to act upon the indemnified party’s request for
consent to such settlement within five (5) Business Days of the indemnifying
party’s receipt of notice thereof from the indemnified party shall be deemed to
constitute consent by the indemnifying party of such settlement for purposes of
this Section 10.4.
 
10.5 Other Remedies. The indemnification rights of any indemnified party under
this Article 10 are independent of and in addition to such rights and remedies
as such indemnified party may have at law, in equity or otherwise for any
misrepresentation, breach of warranty or failure to fulfill any covenant or
agreement under or in connection with this Agreement on the part of any Party,
none of which rights or remedies shall be affected or diminished hereby. Buyer
shall have the right to set-off the amount of any Damages resulting from any
claim that arises pursuant to Section 10.2 in calculating the Earn-Out Payments
pursuant to Section 3.1 (b).
 
12

--------------------------------------------------------------------------------


 
ARTICLE 11
 
TERMINATION
 
11.1 Termination Events. By notice given prior to or at the Closing, subject to
Section 11.2, this Agreement may be terminated as follows: 
 
(a) by Buyer if a material breach of any provision of this Agreement or the
Management Agreement has been committed by Seller and such breach has not been
waived by Buyer.
 
(b) by Seller if a material breach of any provision of this Agreement or the
Management Agreement has been committed by Buyer and such Breach has not been
waived by Seller.
 
(c) by Buyer if any condition in Section 9.1 or 9.3 of this Agreement has not
been satisfied (other than through the failure of Buyer to comply with its
obligations under this Agreement), and Buyer has not waived such condition on or
before such date.
 
(d) by Seller if any condition in Section 9.2 or 9.3 of this Agreement has not
been satisfied (other than through the failure of Seller or the Shareholders to
comply with their obligations under this Agreement), and Seller has not waived
such condition on or before such date.
 
(e) by mutual consent of Buyer and Seller.
 
(f) by Buyer if the Closing has not occurred on or before December 31, 2007 (the
“Outside Date”), unless extended by the Buyer by giving notice to Seller prior
to the Outside Date then in effect.
 
11.2 Effect of Termination. Each party’s right of termination under Section 11.1
is in addition to any other rights it may have under this Agreement or
otherwise, and the exercise of such right of termination will not be an election
of remedies. If this Agreement is terminated pursuant to Section 11.1, all
obligations of the parties under this Agreement will terminate, except that the
obligations of the parties in this Sections 3.1 (b)(i), 8.2 and 11.2 and Article
12 will survive, provided, however, that, if this Agreement is terminated
because of a breach of this Agreement by the non-terminating party or because
one or more of the conditions to the terminating party’s obligations under this
Agreement is not satisfied as a result of the party’s failure to comply with its
obligations under this Agreement, the terminating party’s right to pursue all
legal remedies will survive such termination unimpaired. 
 
13

--------------------------------------------------------------------------------


 
ARTICLE 12
 
GENERAL
 
12.1 Expenses. Except as otherwise provided in this Agreement, and whether or
not the transactions herein contemplated shall be consummated, Buyer and Seller
shall pay their own fees, expenses and disbursements, in connection with the
subject matter of this Agreement and all other costs and expenses incurred in
performing and complying with all conditions to be performed under this
Agreement.
 
12.2 Publicity. All notices to third parties and all other publicity concerning
the transactions contemplated by this Agreement shall be jointly planned and
coordinated by and between Buyer and Seller. Except as may be required by law,
no Party shall act unilaterally in this regard without the prior written
approval of the other Party, such approval not to be unreasonably withheld.
 
12.3 Waivers. The waiver by either Party hereto of a breach of any provision of
this Agreement shall not operate or be construed as a waiver of any subsequent
breach.
 
12.4 Binding Effect; Benefits. Except as specifically limited herein, this
Agreement shall inure to the benefit of, and be binding upon, the Parties hereto
and their respective successors and assigns. Except for the express provisions
of Article 10, nothing in this Agreement, express or implied, is intended to
confer on any Person other than the Parties hereto, or their respective
successors and assigns, any rights, remedies, obligations or liabilities under
or by reason of this Agreement.
 
12.5 Notices. All notices, requests, demands, elections and other communications
which either Party to this Agreement may desire or be required to give hereunder
shall be in writing and shall be deemed to have been duly given if delivered
personally, by a reputable courier service which requires a signature upon
delivery, by mailing the same by registered or certified first class mail,
postage prepaid, return receipt requested, or by telecopying with receipt
confirmation (followed by a first class mailing of the same) to the Party to
whom the same is so given or made. Such notice, request, demand, waiver,
election or other communication will be deemed to have been given as of the date
so delivered or electronically transmitted or seven days after mailing thereof.
 
If to Seller to: 
Mass Financial Corp.     
Unit 803, 8th Fl,. Dina House
Ruttonjee Centre, 11 Duddell St.
Central
Hong Kong
+852 2840 1260 (facsimile)
+852 2840 1230 (phone) 
       
With a copy to: 
Sheena R. Aebig
   
Williams Kastner
601 Union St., #4100
Seattle, WA 98101
saebig@williamskastner.com
206-628-6611 (facsimile)
206-628-6605 (phone) 
 

 
14

--------------------------------------------------------------------------------


 
If to Buyer, to: 
Radiant Logistics Global Services, Inc. .     
1227 120th Avenue N.E.
Bellevue, Washington 98005
Attn: Bohn H. Crain, Chief Executive Officer
bhcrain@radiant-logistics.com
425-943-4598 (facsimile)
425-943-4539 (phone)
Attn: Stephen M. Cohen, General Counsel
SMC Capital Advisors, Inc.
Two Logan Square
18th & Arch Streets, Suite 1200
Philadelphia, Pennsylvania 19103
scohen@smcadvisors.net
215-568-4894 (facsimile)
215-568-4891 (phone) 
       
With copy to:
Vincent A. Vietti , Esquire     
Fox Rothschild LLP
997 Lenox Drive, Building 3
Lawrenceville, New Jersey 08648-2311
vvieti@foxrothschild.com
609-896-1469 (facsimile)
609-896-4571 (phone) 
 


or to such other address as such Party shall have specified by notice to the
other Party hereto.
 
12.6 Entire Agreement. This Agreement (including the Exhibits and Schedules
hereto) constitutes the entire agreement and understanding between the Parties
hereto as to the matters set forth herein and supersedes and revokes all prior
agreements and understandings, oral and written, between the Parties hereto or
otherwise with respect to the subject matter hereof (including any letter of
intent). No change, amendment, termination or attempted waiver of any of the
provisions hereof shall be binding upon any Party unless set forth in an
instrument in writing signed by the Party to be bound or their respective
successors in interest.
 
12.7 Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute but one and the same instrument.
 
12.8 Headings. The article, section and other headings contained in this
Agreement are for reference purposes only and shall not be deemed to be a part
of this Agreement or to affect the meaning or interpretation of this Agreement.
 
15

--------------------------------------------------------------------------------


 
12.9 Construction. Within this Agreement, the singular shall include the plural
and the plural shall include the singular, and any gender shall include all
other genders, all as the meaning and the context of this Agreement shall
require. Each party warrants that it has consulted with its own counsel and each
has participated in the drafting of this Agreement and that accordingly the rule
of construction of “construe against the drafter” does not apply.
 
12.10 Governing Law and Choice of Forum. Any proceeding arising out of or
relating to this Agreement or any transaction contemplated hereby may be brought
in the courts of the State of Washington, County of King, or, if it has or can
acquire jurisdiction, in the United States District Court for the Western
District of Washington at Seattle, and each of the parties irrevocably submits
to the exclusive jurisdiction of each such court in any such Proceeding, waives
any objection it may now or hereafter have to venue or to convenience of forum,
agrees that all claims in respect of the proceeding shall be heard and
determined only in any such court and agrees not to bring any proceeding arising
out of or relating to this Agreement or any Contemplated Transaction in any
other court. The parties agree that either or both of them may file a copy of
this paragraph with any court as written evidence of the knowing, voluntary and
bargained agreement between the parties irrevocably to waive any objections to
venue or to convenience of forum. EACH PARTY HEREBY WAIVES PERSONAL SERVICE OF
THE SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN ANY PROCEEDING AND AGREES
THAT SERVICE OF SUCH SUMMONS, COMPLAINT AND OTHER PROCESS MAY BE MADE BY
REGISTERED OR CERTIFIED MAIL ADDRESSED TO SUCH PARTY AT THE ADDRESS SET FORTH IN
THE NOTICE SECTION OF THIS AGREEMENT AND THAT SERVICE SO MADE SHALL BE DEEMED
COMPLETED UPON THE EARLIER OF SUCH PARTY’S ACTUAL RECEIPT THEREOF OR THREE (3)
DAYS AFTER DEPOSIT IN THE U.S. MAILS, PROPER POSTAGE PREPAID. Process in any
Proceeding referred to in the first sentence of this Section may be served on
any party anywhere in the world.
 
12.11 Cooperation. The Parties hereto shall cooperate fully at their own
expense, except as otherwise provided in this Agreement, with each other and
their respective counsel and accountants in connection with all steps to be
taken as part of their obligations under this Agreement.
 
12.12 Severability. If any term, covenant, condition or provision of this
Agreement or the application thereof to any circumstance shall be invalid or
unenforceable to any extent, the remaining terms, covenants, conditions and
provisions of this Agreement shall not be affected thereby and each remaining
term, covenant, condition and provision of this Agreement shall be valid and
shall be enforceable to the fullest extent permitted by law. If any provision of
this Agreement is so broad as to be unenforceable, such provision shall be
interpreted to be only as broad as is enforceable.
 
[SIGNATURE PAGE FOLLOWS]
 
16

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the date first written above.
 

 
MASS FINANCIAL CORP.
 
By:       /s/ Michael Smith                      
Name:  Michael Smith
Title:    President




 
RADIANT LOGISTICS GLOBAL SERVICES, INC.
 
By:      /s/ Bohn H. Crain                        
Name: Bohn H. Crain
Its:      Chief Executive Officer





[SIGNATURE PAGE TO ASSET PURCHASE AGREEMENT]
 
17

--------------------------------------------------------------------------------



EXHIBIT A
 
DEFINITIONS
 
As used in this Agreement, unless otherwise defined herein, the following terms
shall have the following meanings:
 
“Agreement” means this Asset Purchase Agreement.
 
“Business Day” means a calendar day other than Saturday, Sunday or any day on
which banks located in New York, New York are required or authorized to close.
 
“Code” means the Internal Revenue Code of 1986, as it may be amended from time
to time, and any successor thereto. Any reference herein to a specific section
or sections of the Code shall be deemed to include a reference to any
corresponding provision of future law.
 
“Encumbrance” means any lien or security interest.
 
“Effective Date” means the Effective Date as defined in the Management
Agreement.
 
“Intellectual Property” means all intellectual property rights relating to the
Automotive Business Seller obtained through its foreclosure including (a) all
inventions, discoveries and ideas, whether patentable or not in any
jurisdiction, patents, applications for patents (including, without limitation,
divisions, continuations, continuations in part and renewal applications), and
any renewals, extensions or reissues thereof, in any jurisdiction; (b)
trademarks, service marks, brand names, certification marks, trade dress,
assumed names, trade names and other indications of origin, the goodwill
associated with the foregoing and registrations in any jurisdiction of, and
applications in any jurisdiction to register, the foregoing, including any
extension, modification of or renewal of any such registration or application;
(c) computer software (including software, data, and related documentation); (d)
licenses, licensed technology, software, accounting and operating systems,
transportation management and other systems; (e) non-public information, trade
secrets, know-how (including, without limitation, research and development,
formulas, compositions, manufacturing and production processes and techniques,
technical data, designs, drawings and specifications) and confidential
information and rights in any jurisdiction to limit the use or disclosure
thereof by any Person; (f) writings or other works, whether copyrightable or not
in any jurisdiction, registrations or applications for registration of
copyrights in any jurisdiction, and any renewals or extensions thereof; (g) any
similar intellectual property rights, and (h) any claims or causes of action
arising our of or related to any infringement or misappropriation of any of the
foregoing.
 
“Knowledge” or “to the knowledge” of a Party (or similar phrases) means to the
extent of matters which are actually known by such Party (including the
knowledge of each Party’s executive officers), but without the duty of further
investigation.
 
“Liabilities” means any and all debts, liabilities and/or obligations of any
type, nature or description (whether known or unknown, asserted or unasserted,
secured or unsecured, absolute or contingent, accrued or unaccrued, liquidated
or unliquidated and whether due or to become due).
 
3.1 (c) - 1

--------------------------------------------------------------------------------


 
“Party” means Seller or Buyer, as the context so requires, and the term
“Parties” means Seller and Buyer together.
 
“Permits” means all governmental permits, licenses, registrations, orders and
approvals relating to or necessary to own or use the Purchased Assets.
 
“Person” means any person or entity, whether an individual, trustee,
corporation, limited liability company, general partnership, limited
partnership, trust, unincorporated organization, business association, firm,
joint venture, governmental agency or authority or any similar entity.
 
“Schedules” has the meaning given to such term in the first paragraph of Article
6.
 
“Seller” has the meaning given to such term in the first paragraph of this
Agreement.
 
“Taxes” means all taxes, duties, charges, fees, levies or other assessments
imposed by any taxing authority, including, without limitation, income, gross
receipts, value -added, excise, withholding, personal property, real estate,
sale, use, ad valorem, license, lease, service, severance, stamp, transfer,
payroll, employment, customs, duties, alternative, add-on, minimum, estimated
and franchise taxes (including any interest, penalties or additions attributable
to or imposed on or with respect to any such assessment).
 
3.1 (c) - 2

--------------------------------------------------------------------------------


 